Concubbing Opinion by
Mr. Justice Cohen:
I would vacate that part of the decree that implements a new plan of integration after the chancellor determined that the litigation was moot. The chancellor’s action in regard to this plan is in no way res judicata on the parties or stare decisis on the plan’s validity and is therefore of no force or. effect. If and when the School Board adopts the suggested plan, the appellant will have an opportunity to attack its propriety.
I concur only in the affirmance of the dismissal of the petition for preliminary injunction.
Mr. Justice Jones joins in this opinion.